
	
		I
		111th CONGRESS
		2d Session
		H. R. 6426
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Kind introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of the Interior to carry out
		  programs and activities for connecting children and families with the
		  outdoors.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Moving Outdoors in Nature Act
			 of 2010.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Grants for development or implementation of Moving
				Outdoors in Nature State Strategies.
					Sec. 4. National strategy for connecting children, youth, and
				families with the outdoors.
					Sec. 5. National evaluation of health impacts.
					Sec. 6. Technical assistance and best practices.
					Sec. 7. Definitions.
					Sec. 8. Authorization of appropriations.
				
			2.FindingsCongress finds the following:
			(1)Children today are
			 spending less time outdoors than any generation in human history, as evidenced
			 by studies that show children enjoy half as much time outdoors today as they
			 did just 20 years ago and children spend more than 7½ hours every day in front
			 of electronic media.
			(2)Experiencing our
			 Nation’s natural splendor contributes to healthier lives for all Americans and
			 a deeper appreciation for the outdoors, and those who take advantage of the
			 opportunities afforded them in the outdoors generally live longer, healthier,
			 fuller lives than those who do not.
			(3)Hunters and
			 anglers play a critical role in reconnecting young people with nature,
			 protecting our natural resources, and fostering a lifelong understanding of the
			 value of conserving the natural world. As children become more disconnected
			 from the natural world, the hunting and angling conservation legacy of America
			 is at risk.
			(4)Research
			 demonstrates that hunters who become engaged in hunting as children are among
			 the most active and interested hunters as adults. The vast majority of hunters
			 report they were introduced to hunting between the ages of 10 and 12, and the
			 overwhelming majority of children are introduced to hunting by an adult.
			(5)The health of our
			 children is at risk as evidenced by the growing obesity crisis where, over the
			 last 20 years, the childhood obesity rate has more than doubled and the
			 adolescent obesity rate has tripled.
			(6)Spending time
			 outdoors in nature is beneficial to our children’s physical and mental health
			 and has been proven to decrease symptoms of attention deficit and hyperactivity
			 disorder (ADHD), improve motor skills, result in a better sleep, reduce stress,
			 increase creativity, improve mood, and reduce children's risk of developing
			 myopia.
			(7)Kids who play
			 outdoors are generally more physically fit than those who spend the majority of
			 their time inside, and children who play outside in natural areas have a
			 statistically significant improvement in motor fitness with better
			 coordination, balance, and agility.
			(8)The richness and
			 novelty of being outdoors stimulates brain development, and research indicates
			 that direct, ongoing experience of nature in relatively familiar settings
			 remains a vital source for children’s physical, emotional, and intellectual
			 development.
			(9)Research indicates
			 that spending time outdoors reduces the severity of symptoms of children with
			 attention deficit and hyperactivity disorder, and even short walks in urban
			 parks increase concentration and lessen other attention deficit and
			 hyperactivity disorder-related symptoms.
			(10)Children who
			 spend time playing outside are more likely to take risks, seek out adventure,
			 develop self-confidence, and respect the value of nature, and green spaces
			 outside the home can increase concentration, inhibition of initial impulses,
			 and self-discipline.
			(11)Time spent in
			 green spaces, including parks, play areas, and gardens, has been shown to
			 reduce stress and mental fatigue, and in one study children who were exposed to
			 greener environments in a public housing area demonstrated less aggression and
			 violence and less mental stress.
			(12)Simply viewing
			 nature reduces physiological stress response, increases levels of interest and
			 attention, and decreases feelings of fear, anger, and aggression.
			(13)A direct
			 childhood experience with nature before the age of 11 promotes a long-term
			 connection to nature, a connection that is currently dwindling as children
			 spend half as much time outside as they did 20 years ago.
			(14)Resource
			 stewardship is more challenging without a strong sense of connection to the
			 natural world, and as visitation to public lands has declined or remained flat
			 in recent years and children spend less time outdoors on private lands as well,
			 that connection is being lost.
			(15)It takes many
			 dedicated men and women to work to preserve, protect, enhance, and restore
			 America's natural resources, and with an aging workforce in the natural
			 resource professions, it is critical for the next generation to have an
			 appreciation for nature and be ready to take over these
			 responsibilities.
			(16)Over the past
			 several years, urbanization, changing land use patterns, increasing road
			 traffic, and inadequate solutions to addressing these challenges in the built
			 environment have combined to make it more difficult for many Americans to walk
			 or bike to schools, parks, and play areas or experience the natural environment
			 in general.
			(17)Natural play
			 areas, greenways, accessible trails, backyard wildlife habitats, and other
			 green features of the built environment provide children the opportunity to
			 experience nature in their communities and close to home.
			(18)Conservation
			 education and outdoor recreation experiences like camping, hiking, boating,
			 hunting, fishing, archery, recreational shooting, wildlife watching, and others
			 are critical to engaging young people in the outdoors.
			(19)Parks and
			 recreation, youth-serving, conservation, health, education, and
			 built-environment organizations, facilities, and personnel provide critical
			 resources and infrastructure for connecting children and families with
			 nature.
			(20)Research has
			 shown that military children and families are facing increased stress and
			 mental strain and challenges due to multiple, extended deployments. Military
			 family service organizations have developed programs that connect military
			 children and families with positive, meaningful outdoor experiences benefiting
			 mental and physical health, but they lack sufficient resources to meet
			 increasing demand.
			(21)States nationwide
			 and their community-based partners have some notable programs that connect
			 children and families with nature; however, most States lack sufficient
			 resources and a comprehensive strategy that effectively engages State agencies
			 across multiple fields.
			(22)States need to
			 engage in a cross-sector agency and nonprofit approach that involves public
			 health and wellness, parks and recreation, transportation and city planning,
			 and others focused on connecting children and families with the outdoors to
			 increase coordination and effective implementation of the policy tools and
			 programs that a State can bring to bear to provide healthy outdoor
			 opportunities for children and families.
			3.Grants for
			 development or implementation of Moving Outdoors in Nature State
			 Strategies
			(a)In
			 generalThe Secretary may
			 award competitive grants or cooperative agreements to eligible entities to
			 develop and implement a 5-year State strategy, to be known as a Moving Outdoors
			 in Nature State Strategy, for connecting children and families with the
			 outdoors.
			(b)Submission and
			 approval of strategies
				(1)ApplicationsAn
			 application for a grant under subsection (a) shall—
					(A)be submitted not
			 later than 120 days after the Secretary publishes guidelines under subsection
			 (f)(1); and
					(B)include a Moving
			 Outdoors in Nature State Strategy meeting the requirements of subsection (c) or
			 a proposal for development and submission of such a strategy.
					(2)Approval of
			 strategy; peer reviewNot
			 later than 90 days after submission of a Moving Outdoors in Nature State
			 Strategy, the Secretary shall approve or recommend changes to the strategy. The
			 Secretary shall carry out the preceding sentence through a peer review process
			 that includes participation from Federal, State, and local government and from
			 nongovernmental entities.
				(3)Strategy
			 updateAn eligible entity
			 receiving funds under this section shall update its Moving Outdoors in Nature
			 State Strategy not less than every 5 years to reflect any changes and
			 modifications.
				(c)Comprehensive
			 strategy requirementsThe
			 Secretary may approve a Moving Outdoors in Nature State Strategy under
			 subsection (b)(2) only if the strategy includes the following:
				(1)A
			 description of how the eligible entity will connect children, youth, and
			 families to the outdoors through State and local—
					(A)public health
			 systems;
					(B)public parks and
			 recreation systems;
					(C)public
			 transportation and city planning systems; and
					(D)other public
			 systems that connect children, youth, and families to the outdoors.
					(2)A
			 description of how the eligible entity will connect existing governmental
			 systems to networks of nongovernmental partner organizations serving children,
			 youth, and families.
				(3)A
			 description of how State agencies, such as State departments of health, natural
			 resources, environmental quality, fish and wildlife, national guard, and
			 transportation, will collaborate with each other and nongovernmental
			 organizations and local agencies to implement the strategy.
				(4)A
			 description of how funding will be spent through local planning and
			 implementation grants under subsection (d).
				(5)A
			 description of how the eligible entity will evaluate the effectiveness of, and
			 measure the impact of, the strategy.
				(6)A
			 description of how the eligible entity will provide opportunities for public
			 involvement in developing and implementing the strategy through a public
			 comment period, public hearings, or other means.
				(d)Local planning
			 and implementation
				(1)In
			 generalA Moving Outdoors in Nature State Strategy shall provide
			 for—
					(A)local planning;
			 and
					(B)subgrants by the grant recipient under
			 subsection (a) to local entities to implement the strategy through one or more
			 of the activities described in paragraph (2).
					(2)Program
			 activitiesThe activities described in this paragraph are the
			 following:
					(A)Outdoor recreation
			 programs and activities that engage children, youth, and families in healthy,
			 active time outdoors through camping, hiking, wildlife watching, and other
			 recreational activities that teach skills for lifelong participation in outdoor
			 activities.
					(B)Youth mentoring
			 and outdoor recreation programs and activities that engage participants in
			 hunting, fishing, recreational shooting, and archery.
					(C)Public health
			 initiatives to educate parents and caregivers about the health benefits of
			 active time outdoors to fight obesity and increase the quality of life for
			 children, youth, and families.
					(D)Creation of
			 natural play areas within communities, as defined by nationally recognized
			 guidelines, to provide opportunities for safe outdoor play in natural
			 environments at daycare and afterschool childcare sites, schools, parks,
			 recreation centers, camps, libraries, military installations, and other
			 areas.
					(E)Development of
			 trails and greenways to safely connect parks and outdoor recreation areas with
			 military installations, daycare and afterschool childcare sites, schools, and
			 communities through trail systems that encourage walking, biking, and increased
			 time outdoors by children, youth, and families.
					(F)Creation of
			 outdoor learning environments such as schoolyard, community, or backyard
			 wildlife habitats or gardens.
					(G)Environmental
			 sustainability and conservation education and interpretation programs and
			 activities that engage children, youth, and families in learning and physical
			 activity in the outdoors.
					(H)Service learning
			 and volunteer opportunities to help restore natural areas, maintain
			 recreational assets, and engage children, youth, and families in the
			 outdoors.
					(I)Promotional
			 activities that promote the benefits of time spent outdoors and invite
			 children, youth, and families to enjoy the outdoors by visiting nearby public
			 and private lands.
					(J)Initiatives that
			 engage health professionals, pediatricians, educators, daycare instructors,
			 afterschool program providers, camp directors, community planners, local
			 planning commissions, homeowners associations, environmental professionals,
			 military, law enforcement, and business leaders in identifying innovative
			 solutions to connecting children, youth, and families with nature.
					(e)PriorityIn
			 making grants under subsection (a) and subgrants under subsection (d)(1)(B),
			 the Secretary and the recipient of a grant under this section shall give
			 preference to entities that serve individuals who have limited opportunities to
			 experience nature, including those who are socioeconomically disadvantaged or
			 have a disability.
			(f)GuidelinesNot
			 later than 180 days after the date of the enactment of this Act, and after
			 notice and opportunity for public comment, the Secretary shall publish in the
			 Federal Register guidelines on the implementation of this Act, including
			 guidelines for—
				(1)developing and
			 submitting strategies under subsection (b); and
				(2)technical
			 assistance and dissemination of best practices under section 6.
				(g)ReportingNot later than 2 years after the Secretary
			 approves the Moving Outdoors in Nature State Strategy of an eligible entity
			 receiving funds under this section, and every year thereafter, the entity shall
			 submit to the Secretary a report on the implementation of the strategy based on
			 the entity’s evaluation and assessment of meeting the goals specified in the
			 strategy.
			(h)Allocation of
			 fundsAn eligible entity receiving a grant under subsection (a)
			 for a fiscal year—
				(1)may use not more
			 than 5 percent of the grant funds for administrative expenses; and
				(2)shall use at least
			 95 percent of the grant funds for local planning and subgrants to local
			 entities under subsection (d).
				4.National strategy
			 for connecting children, youth, and families with the outdoors
			(a)In
			 generalNot later than September 30, 2011, the President of the
			 United States, in cooperation with Federal departments and agencies, shall
			 develop and issue a national strategy for connecting children, youth, and
			 families with the outdoors. Such strategy shall include, but not be limited
			 to—
				(1)identification of
			 barriers to children, youth, and families spending healthy time outdoors and
			 specific policy solutions to address those barriers;
				(2)identification of opportunities for
			 partnerships with States, cities, counties, municipalities, entities of local
			 government, park and recreation departments or districts, school districts,
			 institutions of higher education, and nonprofit organizations to connect
			 children, youth, and families with the outdoors;
				(3)coordination of
			 efforts among Federal departments and agencies to address the impacts of
			 children and families spending less time outdoors on—
					(A)public health,
			 including childhood obesity and attention deficit disorders;
					(B)the future of
			 conservation in the United States; and
					(C)the
			 economy;
					(4)identification of
			 ongoing research needs to document the health, conservation, economic, and
			 other outcomes of implementing the national and State strategies;
				(5)coordination with
			 State Moving Outdoors in Nature Strategies; and
				(6)an action plan for
			 implementing the strategy at the Federal level.
				(b)Strategy
			 development
				(1)ParticipantsIn
			 developing the national strategy in subsection (a), the President shall
			 engage—
					(A)representatives of
			 Federal, State, and local government;
					(B)business,
			 industry, and military leaders;
					(C)representatives of
			 nonprofit organizations;
					(D)educators;
					(E)medical
			 professionals;
					(F)representatives of
			 recipients of grants or subgrants under section 3; and
					(G)such other persons
			 as the President determines appropriate.
					(2)Public
			 participationThroughout the process of developing the national
			 strategy in subsection (a), the President shall provide for public
			 participation that includes, but not be limited to—
					(A)a national summit
			 of participants as defined in subsection (b)(1) with demonstrated expertise in
			 connecting children and families with the outdoors;
					(B)listening sessions
			 across the country; and
					(C)opportunities for
			 the public to submit ideas, recommendations, and comments through various
			 written and electronic methods.
					(c)Updating the
			 national strategyThe President shall update the national
			 strategy not less than 5 years, and every 5 years thereafter, after the date
			 the first national strategy is issued pursuant to subsection (a). In updating
			 the strategy, the President shall, among other things, incorporate results of
			 the evaluation under section 5.
			5.National
			 evaluation of health impactsThe Secretary shall enter into an agreement
			 with the Secretary of Health and Human Services and the Director of the Centers
			 for Disease Control and Prevention for—
			(1)the development of
			 recommendations for appropriate evaluation measures and criteria for developing
			 a study of national significance on the health impacts of the programs under
			 this Act; and
			(2)the administration
			 of such a study.
			6.Technical
			 assistance and best practicesThe Secretary shall—
			(1)provide technical assistance to grantees
			 under section 3 through agreements with national organizations with a proven
			 track record of connecting children to the outdoors; and
			(2)disseminate best practices that emerge from
			 strategies funded under this Act.
			7.DefinitionsIn this Act:
			(1)The term
			 eligible entity means—
				(A)a State; or
				(B)a consortium
			 of—
					(i)a
			 State, city, county, municipality, entity of local government, park and
			 recreation department or district, school district, institution of higher
			 education, or nonprofit organization; and
					(ii)any
			 combination of entities specified in clause (i).
					(2)The term
			 Secretary means the Secretary of the Interior.
			(3)The term
			 State means any of the several States, the District of Columbia,
			 the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam,
			 American Samoa, the Commonwealth of the Northern Mariana Islands, any other
			 territory or possession of the United States, or any Indian tribe.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 to carry out this Act—
				(1)$15,000,000 for
			 fiscal year 2011;
				(2)$50,000,000 for
			 fiscal year 2012;
				(3)$100,000,000 for
			 fiscal year 2013; and
				(4)such sums as may
			 be necessary for subsequent fiscal years.
				(b)LimitationOf
			 the amounts made available to carry out this Act for a fiscal year, not more
			 than 5 percent may be made available for carrying out section 6.
			(c)Supplement, not
			 supplantFunds made available under this Act shall be used to
			 supplement, and not supplant, any other Federal, State, or local funds
			 available for activities that connect children, youth, and families to the
			 outdoors.
			
